Citation Nr: 1404479	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-31 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Senior Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.

A Travel Board hearing was held in November 2013 before the undersigned Veterans Law Judge.  38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the electronic claims file.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for a higher initial evaluations of an original award.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by complaints of sleep disturbances, feelings of isolation and depression, panic and anxiety attacks, and difficulty accomplishing tasks, productive of occupational and social impairment of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.

Because the July 2011 rating decision on appeal granted the Veteran's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to that rating determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The July 2011 rating decision set forth the relevant diagnostic code (DC) for rating the PTSD at issue (38 C.F.R. § 4.130, DC 9411), and included a description of the rating formula for the current evaluation and the next higher evaluation.  This information was also provided in the October 2012 statement of the case (SOC).  The SOC also included a description of the rating formulas for all possible schedular ratings under the pertinent diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains VA examination and treatment records, and the statements of the Veteran in support of his claim.  The Board notes that the Veteran has provided statements from several private mental health care providers; however, none of these providers have indicated that they have treated the Veteran for PTSD.  The Veteran was also asked during his hearing whether VA had all his private treatment records, and he responded in the affirmative.  

VA examinations and clinical opinions were obtained in May 2011 and August 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the pertinent medical records, clinical interviews with the Veteran, and psychological testing.  The reports of the VA examinations provide findings relevant to the criteria for rating the disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Applicable Law

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or where the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score of 31 to 40 indicates the examinee some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim for higher initial ratings.

Service connection has been established for PTSD effective from February 11, 2011, with an initial evaluation of 30 percent assigned from that date.  The Veteran asserts that a higher initial evaluation is warranted.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

In order to warrant a rating in excess of 30 percent for any time on appeal, the evidence of record should show, at a minimum, occupational and social impairment with reduced reliability and productivity.  Reduced reliability and productivity may be shown by symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  The symptoms listed above are guidelines and not mandatory criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

As noted above, the Veteran is service connected for PTSD, effective from February 2011.  A May 2011 statement from Dr. D.V. Ives stated that he had treated the Veteran for twelve years and that the Veteran's only persistent medical problem was anxiety which had been reduced due to a combination of exercise, counseling, and prayer.  Lorazepam was prescribed previously but began to lose its effectiveness, so Seroquel was prescribed.  A May 2011 statement from J.M. Murphy, Ed.D., noted that he was writing at the Veteran's request and that he had been asked to provide an opinion with respect to PTSD.  After administering two questionnaires (Stanford Acute Stress Reaction Questionnaire and BASIS 32 general psychiatric screen) Dr. Murphy stated that "there does seem to be a possibility" that the Veteran has PTSD.  

A May 2011 VA examination diagnosed the Veteran with PTSD and provided a GAF score of 80 over the past two years.  The Veteran reported problems with anxiety, sleeplessness, nightmares and isolation.  The examiner noted that the Veteran had been a federal executive in New York City and was incarcerated in the mid-2000s on bribery charges.  The examiner noted that the Veteran did not want to return to work.  The examiner found that the Veteran was "high functioning" but "decompensated after a jail term in 2004 related to bribery charges."  The examiner concluded that "it is less than likely as (perhaps 10/30 probability) [V]eteran's anxiety and decline in psychosocial functioning is related to his PTSD symptoms alone."

VA treatment records dated from 2011 to 2013 reflect that the Veteran carried a diagnosis of PTSD with GAF scores ranging from 41 to 57.  He endorsed symptoms which included intrusive thoughts, avoidance, irritability, and increased startle responses.  He frequently complained of sleep difficulties, nightmares, and flashbacks.  VA treatment records generally described the Veteran with normal speech, organized and coherent thoughts, intact cognition, insight, and judgment, and euthymic mood.  No evidence of suicidal or homicidal ideation was found.

A November 2011 initial psychology consultation noted that the Veteran helped his disabled daughter and elderly relatives, that he had close relationships with monks, and that he had spent the last several years renovating cottages in Vermont.  

An April 2012 record from the Bedford Neuropsychology Service noted that the Veteran had persistent symptoms of depression and reported significant PTSD symptoms.

A May 2012 neuropsychological evaluation prepared following the Veteran's indication that he may have a traumatic brain injury due to service concluded that the Veteran's cognitive profile and attention difficulties were attributable to his PTSD.

An August 2013 VA examination report did not diagnose PTSD and assessed a GAF score of 80.  The examiner found that the Veteran did not meet the DSM criteria for a diagnosis of PTSD "even when his responses are accepted at face value."  The examiner noted that neither Dr. Ives nor Dr. Murphy assigned a diagnosis of PTSD.  The examiner noted that "[s]ymptom validity testing suggested a high probability of malingering or symptom exaggeration."  The examiner noted that "an accurate diagnosis was difficult to obtain due to poor symptom validity.  Based on the Veteran's history of treatment for anxiety and the fact that he endorsed depressive symptoms, the examiner diagnosed Adjustment Disorder with anxiety and depression.  The examiner concluded that Adjustment Disorder "is not caused by or the result of his military service" and that "the onset corresponds with his release from prison and difficulty finding employment due to his criminal record."

The examiner found that the Veteran's history, his responses during the interview portion of the examination, and the results of psychological testing supported a diagnosis of Personality Disorder NOS with antisocial, self-defeating, and passive aggressive features.   

With respect to the Veteran's occupational difficulties, he noted "occupational impairments are not due to a psychiatric illness.  Prior to the criminal charges he was successfully employed [the record indicates he had been a federal employee for approximately 30 years].  His current unemployment is due to his criminal record and his failure to seek work."  The examiner added that the Veteran's social impairment "are not due to a service connected condition."  The examiner's prognosis for recovery was "poor given the lack of insight regarding the source of his distress and potential secondary gain from maintaining disability." 

In sum, the evidence is against a finding that the Veteran's PTSD symptoms warrant a rating in excess of 30 percent.  His speech was consistently normal, he did not have consistent suicidal or homicidal ideation, or have hallucinations, or delusions.  He was able to maintain some relationships:  since 2007 he has lived with his ex-wife (see May 2012 neuropsychological evaluation); he frequently sees his daughter (see November 2011 VA treatment record); and he has a long-standing relationship with a group of Benedictine monks and priests (see November 2011 VA treatment record).  His VA treatment records show that he is "connected to his faith and his loved ones."  In recent years he has, by his own admission, not sought employment, but has worked fixing-up his cottage in Vermont.  He maintains good hygiene, lives with relatives, and maintains a close relationship with his only daughter.

The Board acknowledges that the Veteran reported symptoms which include insomnia.  Sleep disturbances are a symptom considered in the assigned of a 30 percent evaluation. In addition, the Board has considered that the Veteran reported an increased startle reflex, hypervigilance, anxiety, isolationism, nightmares, irritability, and flashbacks, as well as some cognitive impairment.  In this regard, while the undersigned noted that the Veteran appeared credible during the November 2013 hearing, the record contains evidence that would lead the Board to question the Veteran's credibility, particularly the 2013 VA examination.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistent with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Regardless, the symptoms reported by the Veteran are adequately considered in the 30 percent evaluation.  

In sum, the evidence is against a finding that the Veteran's symptoms warrant an evaluation in excess of 30 percent.  The Board acknowledges that evidence reflects that the Veteran has reported some occupational and social impairment; however, the Board finds that it does not rise to the level of a 50 percent rating.

The Board has considered the assigned GAF scores.  Significantly, the 2011 and 2013 examiners assessed GAF scores of 80.  The Board finds the opinions of the VA examiners to be highly probative as they provided a clear rationale for their opinions based on the Veteran's lay statements, physical examination and review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board acknowledges VA treatment records show GAF scores over the same period of 41 to 57.  As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  With respect to the scores in the record that are lower than 51, the Board finds the significantly higher GAF scores assigned by the VA examiners to be the most probative evidence in this regard, for the reasons explained above.  Thus, the Board finds that the Veteran's GAF scores and symptoms are adequately considered in the 30 percent evaluation.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular Rating

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The diagnostic code allows for ratings based on severity of impairment.  Although the rating criteria do not specifically include all of the Veteran's reported symptomatology, the criteria are not exclusive.  In analyzing whether the Veteran is entitled to an extraschedular rating the Board has considered the entire claims file.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

The record reflects that the Veteran has been unemployed throughout the appeal.  It also reflects that the Veteran has a Masters degree, completed a fellowship at the Kennedy School at Harvard University, and worked as a federal executive for many years before serving time in prison for bribery [related to his former employment] in 2007 and 2008.  He has worked in recent years fixing up his cabin in Vermont.  In this regard, the Board finds most probative and persuasive the opinions of the VA examiner's that the Veteran's unemployability is due to his criminal record and his disinterest in seeking employment.  For these reasons, the preponderance of the evidence is against a finding that a claim for TDIU has been reasonably raised by the record.



ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


